Citation Nr: 0802381	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 until August 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.

The veteran's claim of entitlement to an increased rating for 
his service-connected postoperative residuals of a right 
ankle fracture was received in November 2002.  By a May 2003 
rating decision, the RO continued the 10 percent rating.  
During the pendency of this appeal, the RO increased the 
disability rating from 10 to 20 percent effective November 
2002, the date of his claim, by a May 2007 rating decision.  
Therefore, the veteran's service-connected residuals of a 
right ankle fracture have been evaluated at 20 percent 
disabling throughout the rating period on appeal.    

In accordance with his request, a hearing was scheduled 
before a Decision Review Officer (DRO) in May 2007.  The 
appellant later withdrew his hearing request in May 2007.  
Accordingly, his claim will be adjudicated without further 
delay based upon all the evidence presently of record.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
ankle disability was productive of subjective complaints of 
pain and swelling; objectively, there is no demonstration of 
ankylosis.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for postoperative residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his right ankle 
disability pursuant to Diagnostic Code 5010-5271, indicating 
diagnostic codes for both arthritis and limitation of motion 
of the ankle.  Indeed, the veteran's disability rating has 
historically been predicated on the presence of arthritis of 
the right ankle with limited motion.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of ankle motion is addressed by Diagnostic Code 
5271.  Under that Code section, a 20 percent evaluation is 
warranted where the evidence shows marked limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  
Moreover, in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The 20 percent evaluation in effect throughout the rating 
period on appeal represents the maximum benefit available 
under Diagnostic Code 5271.  As such, this Code section 
cannot serve as a basis for an increased rating here.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation for his 
service-connected right ankle disability.  
In this vein, Diagnostic Code 5270 provides a 30 percent 
evaluation for ankle ankylosis in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees.  

The competent evidence of record has been reviewed and such 
evidence fails to demonstrate right ankle ankylosis.  Rather, 
VA examination in May 2003 showed plantar flexion from 0 to 
25 degrees and dorsiflexion from 0 to 10 degrees.  X-rays 
revealed status post fusion of the distal right tibia and 
fibula with a moderate sized plantar calcaneal spur.  
Ankylosis was not show.    

Subsequent VA examinations in April 2004 and May 2007 
revealed right ankle dorsiflexion from 0 to 5 degrees and 
plantar flexion no worse than 0 to 28 degrees.  There was 
tenderness over both malleoli and in the inferior aspect of 
both malleoli, which extended up to 5 inches on the right 
leg.  There was pain with repetitive motion and additional 
functional deficit.  Namely, 30 degrees of plantar flexion 
and 0 degrees of dorsiflexion.  It was also noted that there 
was a popping sound with the movement of the ankle.  Ankle 
weakness found, but there was no instability.  

X-rays from the May 2007 examination revealed that there was 
marked bony deformity of the distal shaft of the right fibula 
including lateral malleolus consistent with an old healed 
fracture with possible ossification of the adjacent 
interosseous membrane.  Mild degenerative joint disease of 
the ankle joint and mild plantar spurring was also found.  
The subtalar joint was normal.  Again, there was no showing 
of ankylosis in the April 2004 or the May 2007 examinations.  

The veteran's private physician indicated that he had 
obtained similar findings of the veteran's right ankle 
disability in correspondence dated May 2007.  Specifically, 
his private physician has observed a total calcification of 
his syndesmosis and small areas of spurring along the medial 
and lateral aspect of his joint consistent with an old 
fracture and posttraumatic arthritis.  

VA clinical reports dated from 2002 until 2007 reflect 
continued complaints and treatment referable to the right 
ankle, but did not indicate ankylosis or disability 
comparable therewith.  Similarly, private treatment records 
reflect complaints and treatment for right ankle pain.  

In sum, the evidence of record simply does not demonstrate 
ankylosis, as required in order to achieve the next-higher 30 
percent evaluation under Diagnostic Code 5270. 

This disability may alternatively be rated under Code 5262.  
A 30 percent rating under this code requires malunion of the 
tibia and fibula with marked knee or ankle disability.  
Nonunion of the tibia and fibula with loose motion requiring 
a brace can be rated at 40 percent.  While the veteran has 
been advised to wear an ankle brace, there is no treatment or 
examination record that shows malunion or nonunion of tibia 
or fibula or loose motion of those bones.  Consequently, the 
requirements for the next higher, 30 percent, rating under 
Code 5262 likewise are not met.
 
In so finding, the Board has considered additional functional 
limitation due to factors such as pain and weakness.  The 
Board has also considered the veteran's subjective 
complaints.  For example, in his substantive appeal dated 
April 2004, he indicated that he experiences pain while 
working as a letter carrier, in part due to his service-
connected right ankle disability.  He also reported that if 
the pain continues he may need to undergo a fusion procedure.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

Despite the credible reports of pain, substantiated by 
objective findings, the veteran's disability picture still 
does not most nearly approximate the criteria for the next-
higher 30 percent evaluation, for the reasons discussed 
above.  

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

In conclusion, there is no support for assignment of a 
disability evaluation in excess of 20 percent for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003 and December 2003 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran's service medical records.  
The veteran submitted private treatment records and 
statements in support of his claim.  In addition, the 
appellant was afforded a VA medical examination in May 2003, 
April 2004, and May 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for residuals of a right 
ankle fracture is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


